 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Diamond Contracting Company, Inc. and United Brotherhood of Carpenters, Local 144. Case 10±CA±29473 December 11, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Upon a charge and amended charge filed by the Union on July 26 and September 26, 1996, the General Counsel of the National Labor Relations Board issued a complaint on October 18, 1996, against Diamond Contracting Company, Inc., the Respondent, alleging 
tional Labor Relations Act. Although properly served copies of the charge, amended charge, and complaint,1 the Respondent failed to file an answer. On November 12, 1996, the General Counsel filed a Motion for Summary Judgment with the Board. On 
ferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent filed no response. The allegations in 
the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not less good cause is shown. In addition, the complaint affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint close that the Region, by letter dated November 4, 1996, notified the Respondent that unless an answer 
were received by November 8, 1996, a Motion for Summary Judgment would be filed. In the absence of good cause being shown for the failure to file a timely answer, we grant the General 
Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following 1 plaint was returned to the Regional Office unclaimed, summary judgment is not precluded. Failure or refusal to accept service cannot 
defeat the purposes of the Act. See, e.g., ice, 282 NLRB 210 fn. 6 (1986). FINDINGS OF FACT I. JURISDICTION poration, has been engaged as a contractor in the 
dential facilities, and has done business in various 
counties throughout the State of Georgia. During the 
12-month period preceding issuance of the complaint, 
the Respondent derived gross revenues in excess of 
$500,000, purchased and received at its Georgia 
cess of $50,000 directly from suppliers located outside the State of Georgia, and purchased and received at its 
Georgia jobsites, products, goods, and materials valued 
in excess of $50,000 from other enterprises located 

prises had received the products, goods, and materials 
directly from points outside the State of Georgia. We 
find that the Respondent is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and 

tion within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES 
ployment or rates of pay with other employees. About July 27, 1996, the Respondent failed and re-fused to recall to active employment its employees 
Darrel Murray, Lamar Butler, and Ronnie R. Buckins 
because they joined, supported, or assisted the Union 
and engaged in concerted activities for the purpose of 
collective bargaining or other mutual aid or protection 
and in order to discourage employees from engaging in 

pose of collective bargaining or other mutual aid or protection. CONCLUSIONS OF LAW 
teed in Section 7 of the Act, and has thereby engaged 
in unfair labor practices affecting commerce within the 
meaning of Section 8(a)(1) and Section 2(6) and (7) of the Act. In addition, by failing and refusing to recall ployment, the Respondent has also been discriminating in regard to the hire, or tenure, or terms, or conditions of employment of its employees, and has thereby en-gaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(3) and Section 2(6) and (7) of the Act. 322 NLRB No. 120  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action de-cally, having found that the Respondent has violated Section 8(a)(3) and (1) by failing and refusing to recall 
Darrel Murray, Lamar Butler, and Ronnie R. Buckins to active employment, we shall order the Respondent to offer the discriminatees immediate and full rein-statement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or privileges previously enjoyed, and to make them whole for any loss of earnings and other benefits suffered as 
a result of the discrimination against them. Backpay shall be computed in accordance with F. W. Wool-worth Co., 90 NLRB 289 (1950), with interest as pre-
scribed in New Horizons for the Retarded, 283 NLRB 1173 (1987). The Respondent shall also be required to 
lawful failure and refusal to recall the discriminatees, and to notify them in writing that this has been done. ORDER The National Labor Relations Board orders that the Respondent, Diamond Contracting Company, Inc., Byron, Georgia, its officers, agents, successors, and as-signs, shall 1. Cease and desist from (a) Instructing its employees not to discuss their ployees. ment its employees because they join, support, or assist 
pose of collective bargaining or other mutual aid or protection or in order to discourage employees from engaging in such activities or other concerted activities 
tual aid or protection. (c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Darrel Murray, Lamar Butler, and Ronnie R. Buckins 
full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed. (b) Make Darrel Murray, Lamar Butler, and Ronnie R. Buckins whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy section of this Decision. (c) Within 14 days from the date of this Order, re-lawful failure and refusal to recall the foregoing discriminatees, and within 3 days thereafter notify them that this has been done and that the unlawful conduct will not be used against them in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination ment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post tached notice marked ``Appendix.''2 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps tices are not altered, defaced or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since July 26, 1996. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. December 11, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  DIAMOND CONTRACTING CO. 3 APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT instruct our employees not to discuss their hours of employment or rates of pay with other 
employees. WE WILL NOT ployment our employees because they join, support, or assist the United Brotherhood of Carpenters, Local 144 or engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board's Order, offer Darrel Murray, Lamar Butler, and Ronnie R. Buckins full reinstatement to their former 
jobs or, if those jobs no longer exist, to substantially 

ity or any other rights or privileges previously enjoyed. WE WILL make Darrel Murray, Lamar Butler, and Ronnie R. Buckins whole for any loss of earnings and 
other benefits suffered as a result of the discrimination 
against them. WE WILL, within 14 days from the date of this Order, remove from our files any and all references to 
the unlawful failure and refusal to recall the foregoing 
employees to active employment and WE WILL, within 3 days thereafter, notify them that this has been done 
and that our unlawful conduct will not be used against 
them in any way. DIAMOND CONTRACTING COMPANY, INC. 